DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 9, 10, 13-17, 19 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bae et al. (WO 2019/088517 A1)(A machine translation is provided with this office action.).
Regarding claims 1 and 14 Formula 1, Bae et al. discloses derivatives for organic electroluminescent elements (see title)  according to formula (a):

    PNG
    media_image1.png
    191
    392
    media_image1.png
    Greyscale
(see page 2 of WO document).
In the formula, Ar1 may be selected as a heteroaryl or silyl (see par. 14), L1 may be phenylene or direct bond (see par. 12), L2 may be phenylene or direct bond (see par. 13),  Ar2 may be aryl (see par. 15), and X may be non-existent, oxygen, sulfur or carbon (see par. 17).  More 
	Regarding claim 1 devices, example devices comprise an anode, hole transport layer, emission layer, electron transport layer, and a cathode (see par. 296 and 300).  The formula compound is used in the hole transport layer (see par. 300).  Example compounds used in the hole transport layer include 5, 10, 19, 21, 26, 47, 49, 51, 77, 78, 82, 84, 100, 102, 134, and 150 (see par. 300).
	Regarding claims 2 and 15, the formula compounds correspond to instant Formula 7.
	Regarding claims 3, 4, and 16, at least compound #82 comprises a corresponding linking phenylene group (see page 9).  Regarding claims 5 and 17, at least compound #82 comprises aryl groups within the group of aryl groups set forth in claims 5 and 17. Regarding claim 6, at least compound #82 comprises a fluorenyl group and a naphthyl group. Regarding claims 9 and 19, the naphthyl group of at least #82 is unsubstituted (i.e., instant R2 is a hydrogen atom).

    PNG
    media_image2.png
    168
    374
    media_image2.png
    Greyscale

	Regarding claim 10, example devices comprise both a hole injection layer and a hole transport layer, which reads upon a hole transport region with a plurality of layers (see par. 286, 296). The layer with the formula compound is the hole transport layer and is adjacent the emission layer (see par. 286,296).
	Regarding claims 13 and 20, instant compound F41 (see 01/21/2019 claim set pages 144 and 189) is the same as Bae et al. compound #84 (see WO document page 44):

    PNG
    media_image3.png
    121
    139
    media_image3.png
    Greyscale
instant F41; 
    PNG
    media_image4.png
    110
    257
    media_image4.png
    Greyscale
reference compound #84.

Claims 1-6, 9-11, 14-17, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 2019/0140177 A1).
Lee et al. discloses amine-substituted naphthalene derivatives for light emitting diodes (see abstract).  At least one example compound includes the following compound #28 (see page 8):

    PNG
    media_image5.png
    168
    257
    media_image5.png
    Greyscale
.
The compound reads upon instant formula 1 of claims 1 and 14 where the corresponding instant Ar1 and Ar2 groups are respectively aryl phenyl and instant L is phenylene.
	Regarding the device structure of claim 1, compound #28 is used in an example device (see Table 1 on page 37).  The example device comprises the following layer (see par. 144):
ITO anode, HATCN layer, NPD layer, hole auxiliary layer of 50 angstroms comprising amine compound #28, light emitting layer of 200 angstroms thickness, ET:Liq layer, Liq layer, and an aluminum cathode.   The NPD layer corresponds to instant “hole transport region” and the ET:Liq and/or Liq layer corresponds to the instant “electron transport region”.
	Regarding claims 2-4, 15, and 16, the compound #28 corresponds to instant formula 6 and corresponds to instant L as phenylene.

	Regarding claims 9 and 19, in at least compound #28 discussed immediately above, the corresponding instant R2 is hydrogen.
	Regarding claim 10 and a plurality of layers in the “hole transport region”, the Lee et al. example devices comprise a hole injection layer “HATCN”,  a “NPD” hole transport layer, and the hole auxiliary layer comprising the amine compound (see Table 1 example devices at page 37).  Regarding claim 11, the Lee “hole auxiliary layer” corresponds to the layer position of the instant “electron blocking layer”.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8, 11-13, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (WO 2019/088517 A1)(A machine translation is provided with this office action.)
Bae et al. is relied upon as set forth above.
Bae et al. discloses derivatives for organic electroluminescent elements (see title) according to formula (a):

    PNG
    media_image1.png
    191
    392
    media_image1.png
    Greyscale

 (see page 2 of WO document).
In the formula, Ar1 may be selected as a heteroaryl, L1 may be phenylene or direct bond (see par. 12), L2 may be phenylene or direct bond (see par. 13), Ar2 may be aryl (see par. 15), and X may be non-existent, oxygen, sulfur or carbon (see par. 17).  Regarding claims 7 and 18, it is not seen where Bae et al. discloses an example compound where both the X is selected as O or S to result in a dibenzofuran or dibenzothiophene heteroaryl group and where an Ar1 group is selected as a heteroaryl group.  Regarding claim 8, more specifically, a heteroaryl group per an Ar1 may comprise dibenzothiophene or dibenzofuran (see par. 50).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form compounds according to the Bae formula having two groups of dibenzofuran or dibenzothiophene per the corresponding instant Ar1 and Ar2 of compounds of claims 7, 8, 13, 18 and 20, because Bae defines the groups for forming a compound according to the disclosure.  One would expect to achieve a functional compound for an operational device according to the disclosure of Bae with a predictable result and a reasonable expectation of success.
	Regarding claims 11 and 12, Bae et al. does not specifically include all of the layers of the claims in the example device configurations; however, Bae et al. teaches at par. 71-73 that a device may include a light emitting layer, hole injection layer, hole transport layer, a functional layer, a buffer layer, an electron blocking layer, a light emitting layer, hole blocking layer, electron transport layer, and an electron injection layer.  The additional layers meet the .

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Journal of Materials Chemistry C, (2018), Vol. 6, pages 8280-8325 teaches hole-transporting materials in OLEDS based upon triarylamine (see figure 2, page 8283).
Journal of Power Sources, Vol. 425, (2019), pages 87-93 teaches diarylamines including naphthyl-phenyl groups (see Figure 1, page 88).
JP 2018-065806 A teaches monoamino compounds (see abstract) that may include naphthyl-phenyl groups (see compound 52 on page 9 of the Japanese patent document).  A machine translation of the JP ‘806 document is also provided with this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523.  The examiner can normally be reached Monday through Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAWN L GARRETT/Primary Examiner, Art Unit 1786